Exhibit 10.1

 

CONFIDENTIAL

 

CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

 

This Confidential Settlement Agreement and Release (“Settlement Agreement”) is
entered into as of September 24, 2020 (“Effective Date”), by and among Applied
Energetics, Inc. (“AE”), George Farley (“Farley”), and AnneMarieCo. LLC (“AMC”
and together with AE and Farley, “Parties”).

 

WHEREAS, in February 2016, while the sole director of AE, Farley approved AE’s
issuance of twenty-five million (25,000,000) shares of AE common stock to
Farley;

 

WHEREAS, in April 2016, Farley transferred twenty million (20,000,000) shares to
AMC (the “AMC Shares”) and Farley retained five million (5,000,000) shares the
(“Farley Shares” and with the AMC Shares, the “Shares”);

 

WHEREAS, on July 3, 2018, AE filed an action captioned Applied Energetics, Inc.
v. George Farley and AnneMarieCo., LLC, C.A. No. 2018-0489 (the “Action”) in the
Delaware Court of Chancery (the “Court”), and an amended complaint on March 4,
2019, asserting claims for breaches of the duty of loyalty, breaches of the duty
of care, and conversion against Farley, aiding and abetting against AMC,
fraudulent transfer against Farley and AMC, and seeking to cancel and invalidate
the Shares, which claims Farley and AMC deny;

 



1

 

 

CONFIDENTIAL

 

WHEREAS, on August 3, 2018, Farley filed counterclaims against AE and on July
19, 2019, filed amended counterclaims against AE asserting claims for breach of
contract and unjust enrichment relating to his salary, and seeking validation of
the Shares under 8 Del. C. § 205 (the “Farley Counterclaims”), which claims AE
denies;

 

WHEREAS, on July 19, 2019, AMC filed a counterclaim against AE seeking
validation of the AMC Shares under 8 Del. C. § 205 (the “AMC Counterclaim” and
with the Farley Counterclaims, the “Counterclaims”), which claim AE denies;

 

WHEREAS, on August 21, 2018, pursuant to an order of the Court, AE posted a bond
in favor of Farley and AMC, which was subsequently increased to $582,377.26 on
or about January 29, 2019 (the “Bond”);

 

WHEREAS, on or about July 8, 2020, Farley made a demand on AE for advancement of
attorneys’ fees and expenses arising from the Action under an Indemnification
Agreement dated November 9, 2011 (the “Advancement Claim”), which claim AE
denies;

 

WHEREAS, under the Indemnification Agreement and Delaware law, Farley might have
indemnification rights relating to the Action (the “Indemnification Claim”),
which AE denies;

 

WHEREAS, on August 3, 2020, the Court issued a memorandum opinion granting AE’s
motion for partial summary judgment declaring that the Shares were invalidly
issued, but denying AE’s motion on the Counterclaims under 8 Del. C. § 205 and
the Farley Counterclaims for breach of contract and unjust enrichment;

 



2

 

 

CONFIDENTIAL

 

WHEREAS, the Parties participated in a confidential mediation before William
Johnston, Esq. on September 3, 2020 (“Mediation”), and at the Mediation, agreed
in principle to a full and final settlement of their disputes; and

 

WHEREAS, the Parties, with the advice of competent counsel, have concluded that
a full and final settlement of their disputes, including the Action and the
Advancement Claim, is in their respective best interests;

 

NOW, THEREFORE, to give effect to the foregoing and in consideration of the
promises contained in this Settlement Agreement, and for other good and valuable
consideration, the adequacy and receipt of which hereby is acknowledged, the
Parties agree as follows:

 

1. Shares Validation and Repurchase.

 

a. On or before September 24, 2020, the Parties shall file a Stipulation and
[Proposed] Final Judgment in the Action (the “Stipulated Judgment”), in the form
attached hereto as Exhibit A, providing (1) for the validation of one million
(1,000,000) of the Farley Shares and four million (4,000,000) of the AMC Shares
pursuant to 8 Del. C. § 205 (collectively, the “Validated Shares”), (2) for the
invalidity of the remaining 20 million (20,000,000) Shares, (3) for the
dismissal with prejudice of all claims asserted in the Action, (4) for the
release of the Bond and all claims of Farley and AMC to the Bond, and (5) that
each side shall bear his/its own costs and attorneys’ fees.

 



3

 

 

CONFIDENTIAL

 

b. Upon entry by the Court of the Stipulated Judgment, AE may cancel the
remaining twenty million (20,000,000) Shares.

 

c. Upon entry by the Court of the Stipulated Judgment, AE shall purchase, and
does hereby purchase, the Validated Shares for the sum of One Million Five
Hundred Thousand Dollars ($1,500,000.00) (the “Settlement Amount”).

 

d. Within three (3) business days of entry by the Court of the Stipulated
Judgment, AE shall pay to Farley and AMC the sum of One Million Dollars
($1,000,000.00) of the Settlement Amount by wire transfer to the following IOLA
Trust Account (the “IOLA Account”):

 

TD Bank

2 Wall Street

New York, NY 10005

(646) 344-4800

 

IOLA Account

Gusrae Kaplan Nusbaum, PLLC as attorneys – (212) 269-1400

120 Wall Street

New York, NY 10005

ABA # 026013673

Account # 7923153741

Swift Code: NRTHUS33

 

4

 

 

CONFIDENTIAL

 

e. Counsel for Farley and AMC shall hold the Settlement Amount in trust until
AE’s receipt of the original share certificates for the Farley Shares and the
AMC Shares described in subparagraph f, below.

 

f. Within three (3) business days of entry of the Stipulated Judgment by the
Court, AE shall take all steps necessary to release the funds securing the Bond
and cause $500,000 of the Bond funds to be paid to Farley and AMC in partial
payment of the Settlement Amount. If, for whatever reason, the funds securing
the Bond are not released and the $500,000 has not been received by Farley and
AMC within thirty (30) days of entry of the Stipulated Judgment, AE shall pay
Farley and AMC $500,000 by wire transfer pursuant to instructions provided by
their counsel.

 

g. Within three (3) business days of AE’s payment of the Settlement Amount to
Farley and AMC’s counsel’s IOLA Account, Farley and AMC shall return to AE the
original certificates reflecting the Farley Shares and the AMC Shares, signed by
each, via hand-delivery or Federal Express with next-day delivery to Continental
Stock and Transfer Company, Attn: Henry Farrell, One State Street Plaza, 30th
Floor, New York, NY 10004. Continental Stock and Transfer Company’s receipt of
the original certificates shall be considered receipt by AE of the original
stock certificates.

 

5

 

 

CONFIDENTIAL

 

h. Upon AE’s receipt of the original certificates reflecting the Farley Shares
and the AMC shares, duly endorsed by each, the receipt of which AE shall
promptly notify counsel for Farley and AMC, Farley and AMC’s counsel may release
the Settlement Amount from the IOLA Account.

 

2. Releases.

 

a. Effective upon receipt by Farley and AMC of the full Settlement Amount and
AE’s receipt of the original certificates reflecting the Farley Shares and the
AMC shares, Farley and AMC on one hand and AE on the other hand, for themselves
and for each of their past, present, and future assigns, successors,
predecessors, indemnitees, indemnitors, agents, attorneys, estates, officers,
employees, directors, managers, affiliates, partners, members, limited partners,
shareholders, unitholders, direct and indirect parent entities, direct and
indirect subsidiary entities, and owners (collectively, the “Global Releasors”),
do hereby forever waive, release, and discharge each other and each of their
past, present, and future assigns, successors, predecessors, indemnitees,
indemnitors, agents, attorneys, estates, officers, employees, directors,
managers, affiliates, partners, members, limited partners, shareholders,
unitholders, direct and indirect parent entities, direct and indirect subsidiary
entities, and owners (collectively, the “Global Releasees”) from the Global
Claims (as defined below).

 

6

 

 

CONFIDENTIAL

 

b. Each Global Releasor shall not initiate, cause to be initiated, or assist in
initiating any adversarial suit or proceeding against any Global Releasee based
upon a Global Claim.

 

c. For purposes of this Settlement Agreement, the term “Global Claims” shall
mean any and all manner of known or unknown claims, actions, causes of action,
differences, disputes, demands, discovery requests, debts, liabilities, liens,
rights, contracts, agreements, promises, duties, suits, proceedings,
restitution, penalties, judgments, damages, losses, reckonings, executions, or
other obligations whatsoever of every name and nature, in law or in equity or
otherwise, direct or derivative, fixed or contingent, accrued or not, arising
from the beginning of time through the Effective Date, including without
limitation, claims asserted in the Complaint, the Farley Counterclaims, the AMC
Counterclaim, the allegations made in or circumstances underlying the Action,
the Advancement Claim, or the Indemnification Claim, but specifically excluding
claims relating to the execution, performance, enforcement, or interpretation of
this Settlement Agreement. Notwithstanding the foregoing, the Global Claims
being released in this Settlement Agreement shall not include the claims
asserted in the lawsuit titled Gusrae Kaplan Nusbaum PLLC et al. v. Applied
Energetics, Inc. et al., United Stated District Court, Southern District of New
York Case No. 1:19-CV-06200 (DCF) (“Gusrae Kaplan Lawsuit”), any claims by
anyone arising out of the filing and prosecution of the Gusrae Kaplan Lawsuit,
or any claims AE may have against Gusrae Kaplan Nusbaum, PLLC, or any attorney
at Gusrae Kaplan Nusbaum, PLLC, regarding their former representation of AE.

 



7

 

 

CONFIDENTIAL

 

3. Waiver of California Civil Code section 1542 and similar laws. The Parties
understand and agree that all rights under Section 1542 of the Civil Code of
California and any similar law of any state or territory of the United States
are hereby waived with respect to the releases set forth in Section 2
hereinabove. California Civil Code Section 1542 reads as follows:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

 

4. Representations & Warranties.

 

a. The Parties represent and warrant that each individual executing this
Settlement Agreement possesses the actual authority to bind the Party on whose
behalf each individual is executing this Settlement Agreement, including the
respective Party’s past, present, and future assigns, successors, predecessors,
indemnitees, indemnitors, agents, attorneys, estates, officers, employees,
directors, managers, affiliates, partners, members, limited partners,
shareholders, unitholders, and owners.

 



8

 

 

CONFIDENTIAL

 

b. Each Party represents and warrants that such Party has not assigned or
otherwise transferred in whole or in part any interest in the Global Claims.

 

c. Each Party represents and warrants that he/it is unaware of any fact,
circumstance, condition, agreement or other factor which would render such Party
unable to perform this Settlement Agreement in the manner required of such
Party, or otherwise has any reason to believe this Agreement cannot or will not
be fully performed by such Party under its terms..

 

d. AE represents and warrants that it will cause to be issued to Farley and AMC
Form 1099s with their respective portions of the Settlement Amount and that it
will cause no other or different tax documents to be issued, including a Form
W-2.

 

e. Farley and AMC warrant that they have not sold, transferred, pledged,
hypothecated, or encumbered the Shares, or any of them, other than as specified
herein. Farley and AMC shall indemnify and hold AE harmless from any and all
claims to the Shares or any interest therein from any third party.

 

9

 

 

CONFIDENTIAL

 

5. Confidentiality & Non-Disparagement.

 

a. The Parties acknowledge that AE is required by law to publicly disclose this
Settlement Agreement and its material terms in filings with the Securities and
Exchange Commission (“SEC”). Specifically, AE is an issuer with a class of
securities registered under Section 12 of the Securities Exchange Act (15 U.S.C.
§ 78a et seq.) and is required by 17 C.F.R § 240.13a-11 to file a Form 8-K for
any “material definitive agreement not made in the ordinary course of
business[.]” The Parties acknowledge that this Settlement Agreement amounts to a
“material definitive agreement not made in the ordinary course of [AE’s]
business[.]” Moreover, AE is required to publicly file this Settlement Agreement
in full with the SEC as an exhibit either in a Form 8-K or in AE’s next Form
10-Q, pursuant to Item 601 of Regulation S-K, 17 C.F.R. § 229.601(a)(4). The
Parties further agree and acknowledge that no information in this Settlement
Agreement may be redacted from public disclosure pursuant to 17 C.F.R. §
229.601(a)(6) as a clearly unwarranted invasion of personal privacy.

 

b. Excepting AE’s reporting obligations to the SEC or as may otherwise be
required by law, each Party shall keep strictly confidential the terms of this
Settlement Agreement (including without limitation the Settlement Amount); the
terms of any term sheet prepared in connection with the Mediation or the Action;
the content of any other agreement or document relating to the settlement or
this Settlement Agreement (including without limitation any drafts of the
Settlement Agreement); or any of the communications, information, or
transactions related to the foregoing matters or to the Mediation (“Confidential
Information”).

 



10

 

 

CONFIDENTIAL

 

c. Notwithstanding the preceding subsection b, a Party may properly respond to a
legally enforceable subpoena (whether seeking documents or testimony), document
request in litigation, government investigation, or other legally enforceable
process from a third party seeking Confidential Information, so long as the
responding Party has first (1) taken all reasonable steps to designate or
otherwise protect the Confidential Information pursuant to a protective order or
other formal written assurance of confidentiality; and (2) provided the other
Party or Parties with prompt written notice of the third-party request and an
opportunity to object to the request. In addition, notwithstanding the preceding
subsection b, the Parties may disclose (1) this Settlement Agreement and/or the
contents hereof to their spouse, accountants or auditors, financial or tax
advisors, tax authorities (including but not limited to the Internal Revenue
Service or the tax authorities of any states where the Parties must file state
tax returns), and legal counsel for the purpose of obtaining professional advice
and (2) Confidential Information to tax advisors, and to tax authorities
(including but not limited to the Internal Revenue Service or the tax
authorities of any states where the Parties must file state tax returns) to the
extent reasonably necessary to substantiate a tax position on or tax treatment
of the Settlement Amount in response to inquiries, demands, audits, or
litigation initiated by such authorities (such substantiation, the “Permitted
Purpose”)—in the cases of both (1) and (2), so long as the producing Party has
first taken all reasonable steps to obtain a formal written assurance of
confidentiality from the receiving person, entity, or agency, as applicable.
Non-confidential statements, in response to press inquiries or otherwise,
regarding in any way the Confidential Information, the Action, this Settlement
Agreement, or the resolution of the Action shall be limited to a short written
or oral statement that the Parties have amicably resolved their disputes on a
confidential basis and agreed to dismiss the litigation between the Parties, or
words with the same essential substance and effect.

 



11

 

 

CONFIDENTIAL

 

d. The Parties shall not, directly or indirectly, in any manner whatsoever, do
or communicate (or cause or encourage their agents or representatives to do or
communicate) anything regarding, relating to, or arising from the Action, the
Settlement Agreement, or the facts and circumstances of the Action’s underlying
disputes that could reasonably be expected to defame, disparage, denigrate, or
injure the business or reputation of any other Party or (to the extent a Party
is a natural person) any of a Party’s family members.

 

e. The Parties agree that a violation of this Section 5 cannot be fully
compensated by damages or other legal remedy, and that the non-breaching Party
or Parties would be irreparably and immediately harmed by such an act.
Therefore, the non-breaching Party or Parties shall, in addition to all other
remedies, be entitled to receive a declaratory judgment and/or an injunction
(including any preliminary, emergency, and/or mandatory relief properly
demanded) against any conduct that violates or threatens to violate this
Section.

 



12

 

 

CONFIDENTIAL

 

6. No Admissions. Nothing in the Settlement Agreement or any of the
negotiations, communications, or transactions related to it shall be construed
or deemed as, or offered as evidence of, an admission of liability, wrongdoing,
fault, or other purported facts or legal conclusions by any Party or a Party’s
representatives; provided that nothing herein shall prevent the Settlement
Agreement or any of its terms from being used, offered, or received in evidence
in any proceeding to enforce any or all of the terms of this Settlement
Agreement.

 

7. Entire Agreement; No Reliance on Matters Outside of the Agreement.

 

a. This Settlement Agreement contains the complete agreement of the Parties and
their counsel, and shall not be modified except in a writing executed by all
Parties. The writing requirement contained in the preceding sentence shall also
apply to any purported agreement to waive or dispense with such writing
requirement.

 

13

 

 

CONFIDENTIAL

 

b. This Settlement Agreement merges and supersedes any and all other prior
agreements, discussions, negotiations, and communications among the Parties.

 

c. Each Party agrees, acknowledges, and expressly represents and warrants that
he/it has relied solely upon his/its own informed judgment, together with advice
of counsel, when deciding whether to enter into this Settlement Agreement. Each
Party further agrees, acknowledges, and expressly represents and warrants that
he/it will not and has not relied on any statement, omission, promise,
representation, warranty, condition, inducement, agreement, or communication
made by or on behalf of any other Party (whether oral, written, or implied or
made through a course of conduct), unless the matter relied upon is specifically
contained within the text of this Settlement Agreement. Each Party agrees,
acknowledges, and expressly represents and warrants that he/it: (i) has made
such investigation or inquiry as he/it deems necessary or appropriate in
connection with the subject matter of this Settlement Agreement, (ii) has been
afforded the opportunity to negotiate as to any and all terms hereof, and (iii)
is executing this Settlement Agreement voluntarily, free from any undue
influence, coercion, duress, or menace of any kind.

 

8. Severability. If at any time after the Effective Date any provision of this
Settlement Agreement is held to be illegal, void, or unenforceable, that
provision will have no force and effect. However, the illegality or
unenforceability of that provision will not have any effect on, and will not
impair the enforceability of, any other provision of this Settlement Agreement,
unless the illegal or unenforceable provision includes payment of the Settlement
Amount or the sale/purchase, return and/or cancellation of the Shares.

 



14

 

 

CONFIDENTIAL

 

9. Successors and Assigns. This Settlement Agreement shall be binding upon, and
shall inure to the benefit of, the Parties and their respective assigns,
indemnitees, indemnitors, agents, attorneys, employees, successors, heirs,
executors, or administrators.

 

10. Choice of Law. This Settlement Agreement and any dispute or action arising
out of or relating to this Settlement Agreement will be governed exclusively by
the laws of the State of Delaware (without regard to conflict of law
principles).

 

11. Jurisdiction.

 

a. The Parties agree to the Delaware Court of Chancery’s exclusive jurisdiction,
including personal jurisdiction, over this Settlement Agreement and any and all
disputes arising out of or relating in any way to the Settlement Agreement or
its interpretation, negotiation, or effect, whether those disputes arise in
contract, law, equity, tort, or otherwise, or if the Delaware Court of Chancery
declines to accept jurisdiction over a particular matter any state or federal
court within the State of Delaware. The Parties knowingly and irrevocably waive
the right to a trial by jury in connection with any such action suit or
proceeding. The Parties will not contest the personal and subject matter
jurisdiction over proceedings instituted pursuant to this Section 11 of the
Court of Chancery (or that of the state or federal courts within the State of
Delaware if the Court of Chancery declines to accept jurisdiction), and the
Parties waive and agree not to assert by way of motion, defense, or otherwise
any claim challenging such jurisdiction. The Parties agree that the Court of
Chancery (or the state or federal courts within the State of Delaware if the
Court of Chancery declines to accept jurisdiction) is a convenient forum to
resolve any such disputes, and the Parties waive and agree not to assert by way
of motion, defense, or otherwise any claim (1) that some other forum would be
more or equally convenient or appropriate or (2) that any action brought
pursuant to this Section 11 should be (A) dismissed on grounds of forum non
conveniens, (B) transferred or removed to any court other than the above-named
court, or (C) stayed by reason of the pendency of some other proceeding in any
court other than one the above-named court.

 

b. Notwithstanding Section 11(a), nothing in this Section 11 shall prevent a
Party from enforcing any order of the Delaware Court of Chancery (or the state
or federal courts within the State of Delaware if the Court of Chancery declines
to accept jurisdiction) relating to this Settlement Agreement by filing an
action or other proceeding or seeking other appropriate relief in an appropriate
non-Delaware jurisdiction, to the extent such action, proceeding, or relief is
necessary to give full effect to or to fully enforce such order of the Delaware
Court of Chancery.

 



15

 

 

CONFIDENTIAL

 

12. Fees & Costs. In the event any Party commences against any other Party or
Parties any litigation or other action, arbitration, or similar adjudicatory
proceeding (“Proceeding”) arising out of or relating to the Settlement Agreement
or its interpretation, negotiation, or effect, the prevailing Party in such
Proceeding shall be entitled to recover from the other Party or Parties all
reasonable fees, costs, and expenses (including without limitation reasonable
attorneys’ fees and litigation expenses) incurred by the prevailing Party in the
Proceeding. Except as otherwise expressly set forth in this Section 12, each
Party shall bear its own legal and other fees, costs, and expenses incurred in
connection with the Action or the Mediation, including such Party’s fees, costs,
and expenses incurred in the preparation and performance of this Settlement
Agreement.

 

13. Construction. The Parties have participated jointly in the negotiation and
drafting of this Settlement Agreement. In the event an ambiguity or question of
intent arises, this Settlement Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Settlement Agreement, as the interests of each Party was ably
advocated by counsel in conjunction with the drafting and negotiation of this
Settlement Agreement.

 

16

 

 

CONFIDENTIAL

 

14. Survival. All representations, warranties, and agreements set forth in this
Settlement Agreement shall be deemed continuing and shall survive the Effective
Date.

 

15. Waiver. Any Party’s failure to enforce any provision or provisions of this
Settlement Agreement shall not in any way be construed as a waiver of any such
provision or provisions, nor prevent any Party from thereafter enforcing each
and every other provision of this Agreement. Any waiver by any Party of any
breach of this Settlement Agreement by any other Party shall not be deemed a
waiver of any other prior or subsequent breach of this Settlement Agreement.

 

16. Modification. This Agreement may be supplemented, amended, or modified only
by a writing signed by the Party or Parties to be charged.

 

17. Reasonable Best Efforts. The Parties agree to use their reasonable best
efforts to carry out and effectuate the terms and purposes of this Settlement
Agreement.

 

18. Headings. Any headings used herein are for convenience of reference only and
shall not affect the construction of or be taken into consideration in
interpreting this Settlement Agreement.

 

17

 

 

CONFIDENTIAL

 

19. Counterparts; Effectiveness. This Settlement Agreement may be entered into
in any number of counterparts and by the Parties to it on separate counterparts,
including counterparts that are provided to the other Parties by facsimile or by
electronic mail transmission (i.e., in .pdf or .tiff format), each of which when
executed and delivered shall be an original, but all the counterparts shall
together constitute one and the same instrument.

 

20. Notice. All notices pertaining to this Settlement Agreement shall be sent in
writing via e-mail and prepaid overnight courier or the equivalent thereof by a
recognized delivery service. All such notices and other documents shall be sent
to the following addresses:

 

If to AE

 

Applied Energetics, Inc.

2480 W Ruthrauff Road, Suite 140Q

Tucson AZ 85705

 

With copies (which shall not constitute notice) to:

 

Benjamin P. Pugh, Esq.

Enterprise Counsel Group, ALC

3 Park Plaza, Suite 1400

Irvine, CA 92614

 

If to Farley and/or AMC

 

George Farley

89 Highwood Avenue

Tenafly, NJ 07670

 

18

 

 

CONFIDENTIAL

 

AnneMarieCo., LLC

505 Ivy Arbor Way

Holly Springs, NC 27540-4813

Attn: Thomas Farley

 

With copies (which shall not constitute notice) to:

 

Gusrae Kaplan Nusbaum PLLC

120 Wall Street

New York, NY 10005

Attn: Ryan J. Whalen

 

IN WITNESS WHEREOF, the Parties have caused this Settlement Agreement to be duly
executed by themselves or their respective authorized representatives as of the
Effective Date.

 

Applied Energetics, Inc.         By:  /s/ Gregory J Quarles  



Printed name: Gregory J Quarles  



Title: CEO         George Farley       /s/ George Farley            
AnneMarieCo., LLC         By: /s/ Thomas Farley            



Printed name: Thomas Farley  



Title:  Managing Director  

  

19

 

 

EXHIBIT A

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 

APPLIED ENERGETICS, INC.,

a Delaware Corporation,

  

Plaintiff/Counterclaim

Defendant,

 

v.

 

GEORGE FARLEY, an individual,

and ANNEMARIECO., LLC, a
New Jersey limited liability company,

 

Defendants/Counterclaim

Plaintiffs.

)

)

)

)

)

)

)

)

)

)

)

)

)

)





C.A. No. 2018-0489-JTL

 

STIPULATION AND

[PROPOSED] ORDER OF FINAL JUDGMENT

 

WHEREAS, Applied Energetics, Inc. (“AE”) filed a First Amended Verified
Complaint on March 4, 2019 (the “Complaint”) (Trans ID 63023572), seeking, among
other things, to invalidate and cancel twenty-five million shares of AE’s common
stock issued to George Farley in March 2016 (the “Shares”);

 

WHEREAS, George Farley (“Farley”) filed an Answer and Counterclaims on July 19,
2019 (“Farley Counterclaims”) (Trans ID 63566412), seeking, among other things,
to validate the Shares pursuant to 8 Del. C. § 205;

 

WHEREAS, AnneMarieCo. LLC (“AMC”) filed an Answer to the Complaint and
Counterclaim on July 19, 2019, (with Farley Counterclaims, the “Counterclaims”)
(Trans ID 63565487) seeking, among other things, to validate a portion of the
Shares pursuant to 8 Del. C. § 205;

 



1

 

 

WHEREAS, on August 21, 2018, AE posted a bond which was subsequently increased
to $582,377.26 on or about January 29, 2019 (the “Bond”);

 

WHEREAS, on August 3, 2020, the Court issued an Opinion granting AE’s motion for
partial summary judgment declaring that the Shares were invalidly issued, but
denying AE’s motion on the Counterclaims under 8 Del. C. § 205 and the Farley
Counterclaims for breach of contract and unjust enrichment;

 

WHEREAS, the parties have agreed to resolve all their disputes in this action;
NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, subject to Court approval,
that:

 

1. Pursuant to 8 Del. C. § 205, the AE board’s decision and approval to issue
five million (5,000,000) Shares to Farley is declared a valid corporate act. The
remaining 20 million (20,000,000) of the Shares are void.

 

2. Pursuant to 8 Del. C. § 205, one million Shares (1,000,000) held by Farley
are deemed to be valid.

 

3. Pursuant to 8 Del. C. § 205, four million Shares (4,000,000) held by AMC are
deemed to be valid.

 

4. Upon entry of this Stipulation and Order of Final Judgment, the Bond, and all
claims against the Bond by Farley or AMC, shall be released.

 

2

 

 

5. All other claims in the Complaint are hereby dismissed with prejudice.

 

6. All other claims in the Counterclaims are hereby dismissed with prejudice.

 

7. Each Party shall bear his/its own costs and attorneys’ fees.

 

Dated: September ___, 2020

 

SMITH, KATZENSTEIN & JENKINS LLP   MORRIS JAMES LLP       /s/     /s/ Kathleen
M. Miller (#2898)   Patricia A. Winston (#5248) 1000 West Street, Suite 1501  
Ian D. McCauley (#5930) Wilmington, DE 19801   Kirsten A. Zeberkiewicz (#4573)
(302) 652-8400   500 Delaware Avenue, Suite 1500 Attorney for   Wilmington, DE
19801 George Farley and AnneMarieCo, LLC   (302) 888-6800           and        
  BAYARD, P.A.           /s/     Jason C. Jowers (#4721)     Elizabeth A. Powers
(#5522)     600 N. King Street, Suite 400     P.O. Box 25130     Wilmington, DE
19899     302-655-5000           Attorneys for     Applied Energetics, Inc.

 



3

 

 

SO ORDERED this __ day of________, 2020.

  

      J. Travis Laster, Vice Chancellor

 

 

4



 

 